ACCEPTED
                                                                                          14-14-00514-CR
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     2/2/2015 10:21:00 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                               NO. 14-14-00514-CR

PAUL WAYNE HARRIS                         §    IN THE COURT OF APPEALS
                                                                 FILED IN
                                                            14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
VS.                                       §    FOURTEENTH JUDICIAL     DISTRICT
                                                            2/2/2015 10:21:00 AM
                                                            CHRISTOPHER A. PRINE
                                                                     Clerk
STATE OF TEXAS                            §    HOUSTON, TEXAS

            STATE’S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), the State, by and

through its Fort Bend County District Attorney, asks this Court to grant an extension

of time to submit its appellate brief in the above-referenced cause.

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), the State provides the

following information:

Current Deadline:                       February 2, 2015

Length of Extension Sought:             60 days to April 3, 2015

Number of Previous Extensions:          None

Facts reasonably explaining the need for an extension:

      In the last thirty days, the undersigned assistant district attorney completed the

State’s response to the petition for writs of mandamus and prohibition in Ex rel James

Albert Turner v. Brady G. Elliott, Judge 268th District Court, No. WR-80,559-02



                                          1
(leave to file denied January 26, 2015); the State’s petition for discretionary review

in Moore v. State, No. PD-1634-14; and assisted and continues to assist in the

preparation for a retrospective competency jury trial in a death penalty case, State of

Texas v. Albert James Turner, Cause No. 10-DCR-054233, set for February 3, 2015.

      The undersigned has been assigned to write the State’s appellate brief in Gamez

v. State, No. 14-14-00203-CR, due March 8, 2015, on an extended deadline, and the

State’s supplemental answer in Ex parte Sandbloom, WR-79,922-02, issues to be

resolved before March 10, 2015, on remand by the Court of Criminal Appeals.

      The undersigned is one of three appellate attorneys assisting forty-nine trial and

administrative attorneys with research and trial support.




                                          2
      The State asks for an extension of time not for delay only, but to see that justice

is done. Barring unforeseen circumstances, the State will not seek any further

extension of time.

                                               Respectfully submitted,

                                               John F. Healey, Jr.
                                               SBOT # 09328300
                                               District Attorney, 268th Judicial District
                                               Fort Bend County, Texas

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell
                                               SBOT # 11395400
                                               Assistant District Attorney
                                               301 Jackson Street, Room 101
                                               Fort Bend County, Texas 77469
                                               (281) 238-3205/(281) 238-3340 (fax)


                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing State's motion for extension of time

was served on February 2, 2015, on Mr. David Alan Disher, Attorney for Appellant

through the electronic filing manager or by email.

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell




                                           3